                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:21-cv-00425-GCM

TIGRESS SYDNEY ACUTE                )
MCDANIEL,                           )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                          ORDER
                                    )
THE STATE OF NORTH                  )
CAROLINA, et al.,                   )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on its review of the docket in this matter.

       Pro se Tigress Sydney Acute McDaniel (“Plaintiff”) filed a Complaint in this matter on

August 16, 2021. [Doc. 1]. On August 31, 2021, the Court reviewed Plaintiff’s motion to

proceed in forma pauperis. [Doc. 3]. The Court denied Plaintiff’s motion, finding that it was not

satisfied that Plaintiff does not have sufficient funds to pay the filing fee. [Id.]. The Court

allowed Plaintiff 14 days to pay the filing fee. [Id. at 3]. The Court advised Plaintiff that this

case would be dismissed without further notice and without prejudice should Plaintiff fail to

comply with the Court’s Order. [Id.]. Plaintiff has not complied. As such, the Court will

dismiss this action.

       IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

prejudice.

       The Clerk is instructed to terminate this proceeding.

 Signed: September 21, 2021




          Case 3:21-cv-00425-GCM Document 4 Filed 09/21/21 Page 1 of 1
